Exhibit 10.05
 
DEED OF TRUST, MORTGAGE, SECURITY AGREEMENT,
FINANCING STATEMENT AND ASSIGNMENT OF PRODUCTION
 
FROM
 
PEGASI ENERGY RESOURCES CORPORATION,
A NEVADA CORPORATION
(as Borrower)
 
AND
 
PEGASI ENERGY RESOURCES CORPORATION,
A TEXAS CORPORATION
(as Mortgagor and Debtor)
 
TO
 
PASQUALE DeANGELIS
(as Collateral Agent for the Secured Holders)
 
AND
 
JAY MOORIN
(as Trustee)
 
FOR PURPOSES OF FILING THIS INSTRUMENT AS A FINANCING STATEMENT, THE MAILING
ADDRESS OF MORTGAGOR/DEBTOR IS P. O. BOX 2033, TYLER, TEXAS 75710-2033; THE
MAILING ADDRESS OF PASQUALE DeANGELIS, COLLATERAL AGENT FOR THE SECURED HOLDERS
IS 2430 VANDERBILT BEACH ROAD, #108 - 190, NAPLES, FL 34109.
 
THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS, AND COVERS FUTURE
ADVANCES AND PROCEEDS. INTERESTS IN OIL, GAS, MINERALS AND OTHER AS-EXTRACTED
COLLATERAL OR IN ACCOUNTS RESULTING FROM THE SALE THEREOF, WHICH ARE INCLUDED IN
THE MORTGAGED PROPERTY, WILL BE FINANCED AT WELLHEADS LOCATED ON THE LANDS
DESCRIBED IN EXHIBIT A HERETO.
 
PERSONAL PROPERTY CONSTITUTING A PORTION OF THE MORTGAGED PROPERTY MAY BE OR MAY
IN THE FUTURE BE AFFIXED TO THE LANDS DESCRIBED IN EXHIBIT A HERETO.
 
A POWER OF SALE HAS BEEN GRANTED IN THIS INSTRUMENT TO THE EXTENT PERMITTED
UNDER TEXAS LAW. A POWER OF SALE MAY ALLOW THE TRUSTEE (AS HEREINAFTER DEFINED)
TO TAKE THE MORTGAGED PROPERTY (AS HEREINAFTER DEFINED) AND SELL IT WITHOUT
GOING TO COURT IN A FORECLOSURE ACTION UPON DEFAULT BY THE MORTGAGOR/DEBTOR
AND/OR THE BORROWER (AS HEREINAFTER DEFINED) UNDER THIS INSTRUMENT.
 
 
1

--------------------------------------------------------------------------------

 
 
THIS FINANCING STATEMENT IS TO BE FILED, AMONG OTHER PLACES, IN THE REAL ESTATE
RECORDS AND INDEXED AS BOTH A MORTGAGE AND A FINANCING STATEMENT.
 
*********************************
This instrument was prepared by Marc J. Ross, Esq., SICHENZIA ROSS FRIEDMAN
FERENCE LLP, 61 Broadway, 32nd Floor, New York, New York 10006.
 
ATTENTION OF RECORDING OFFICER: This instrument is a mortgage of both real and
personal property and is, among other things, a Security Agreement and Financing
Statement under the Uniform Commercial Code. This instrument creates a lien on
rights in or relating to the Leases and Lands, as defined herein, and all other
Collateral, as defined herein, of Mortgagor.
 
RECORDED DOCUMENT SHOULD BE RETURNED TO:
 
KELLEY DRYE & WARREN LLP
101 Park Avenue
New York, New York 10178
Attn: Jane Jablons, Esq.
 
 
 
2

--------------------------------------------------------------------------------

 
 
DEED OF TRUST, MORTGAGE, SECURITY AGREEMENT,
FINANCING STATEMENT AND ASSIGNMENT OF PRODUCTION
 
(THIS INSTRUMENT CONTAINS AFTER-ACQUIRED PROPERTY PROVISIONS)
 
ARTICLE I
GRANT OF LIENS AND SECURITY INTERESTS
 
KNOW ALL MEN BY THESE PRESENTS: That this Deed Of Trust, Mortgage, Security
Agreement, Financing Statement And Assignment Of Production (the “Mortgage”), is
between PEGASI ENERGY RESOURCES CORPORATION, a Nevada corporation, whose mailing
address is 218 N. Broadway, Suite 204, Tyler, Texas 75702 (the “Borrower”), and
PEGASI ENERGY RESOURCES CORPORATION, a Texas corporation, whose mailing address
is P. O. Box 2033, Tyler, Texas 75710-2033 (the “Mortgagor”), and Jay Moorin, as
Trustee (the “Trustee”), whose address is c/o ProQuest Investments, 2430
Vanderbilt Beach Road, #108 - 190, Naples, FL 34109, and Pasquale DeAngelis as
collateral agent (the “Collateral Agent”), whose address is c/o ProQuest
Investments, 2430 Vanderbilt Beach Road, #108 - 190, Naples, FL 34109, for the
holders of the senior secured notes issued by Borrower pursuant to that certain
Securities Purchase Agreement dated on or about December 29, 2014 (the “Purchase
Agreement”), by and between Borrower and the Buyers, as defined therein (the
“Secured Holders”).
 
For the sum of Ten Dollars ($10.00) and other good and valuable consideration,
the receipt of which is hereby acknowledged, Mortgagor hereby grants, bargains,
sells, conveys, transfers and assigns, to the Trustee, for the benefit of the
Collateral Agent for the Secured Holders, a security interest with power of sale
in all of Mortgagor’s right, title, and interest in and to the following
described property, whether real, personal or mixed, whether now owned or
hereafter acquired (the “Mortgaged Property”):
 
A.        All right, title, and interest of Mortgagor of whatever kind or
character (whether now owned or hereafter acquired) in and to the oil, gas and
mineral leases or other instruments or agreements described in Exhibit
A attached hereto and made a part hereof (the “Leases”), insofar and only
insofar as the Leases cover and include the lands described in or referred to
on Exhibit A (the “Lands”), whether such right, title, or interest or such Lands
are correctly described therein or not (the “Subject Interests”). The term “oil,
gas and mineral leases” and the word “Leases,” as used in this instrument and
in Exhibit A include, in addition to oil, gas and mineral leases, oil and gas
leases, oil, gas and sulphur leases, other mineral leases, co-lessor’s
agreements and extensions, amendments, ratifications, and subleases of all or
any of the foregoing, as may be appropriate.
 
B.        All of Mortgagor’s right, title, and interest (whether now owned or
hereafter acquired) in and to all improvements, fixtures, movable or immovable
property and other real and/or personal property and all easements, servitudes,
rights-of-way, surface leases, licenses, permits, and other surface rights,
which are now or hereafter used, or held for use, in connection with the
properties, rights, and interests described in Paragraph A above.
 
 
3

--------------------------------------------------------------------------------

 
 
C.        All rights, estates, powers and privileges appurtenant to the
foregoing rights, interests and properties.
 
D.        In order to further secure the payment of the Secured Indebtedness, as
defined below, and the performance of the obligations, covenants, agreements,
warranties, and undertakings of Borrower and Mortgagor, hereinafter described,
Mortgagor hereby grants to Collateral Agent a security interest in the entire
interest of Mortgagor (whether now owned or hereafter acquired) in and to: (a)
the Subject Interests, to the extent a security interest may be created therein;
(b) all equipment, inventory, improvements, fixtures, accessions, goods and
other personal property or movable property of whatever nature, including,
without limitation, that which is now or hereafter located on or used or held
for use in connection with the Subject Interests, and all licenses and permits
of whatever nature, including, without limitation, that which is now or
hereafter used or held for use in connection with the Subject Interests, and all
renewals or replacements of the foregoing or substitutions for the foregoing;
(c) all accounts, receivables, contract rights, choses in action (i.e., rights
to enforce contracts or to bring claims thereunder), commercial tort claims, and
other general intangibles of whatever nature (regardless of whether the same
arose, and/or the events which gave rise to the same occurred, on or before or
after the date hereof), related to the Subject Interests; (d) all geological,
geophysical, engineering, accounting, title, legal, and other technical or
business data concerning the Subject Interests, or any other item of property
which are now or hereafter in the possession of Mortgagor or in which Mortgagor
can otherwise grant a security interest, and all books, files, records, magnetic
media, software, and other forms of recording or obtaining access to such data;
(e) all money, documents, instruments, chattel paper (including without
limitation, electronic chattel paper and tangible chattel paper), rights to
payments evidenced by chattel paper, securities, accounts, payment intangibles,
general intangibles, letters of credit, letter-of-credit rights, supporting
obligations and rights to payment of money arising from or by virtue of any
transaction (regardless of whether such transaction occurred on or before or
after the date hereof) related to the Subject Interests; (f) without limitation
of or by any of the foregoing, all rights, titles and interests now owned or
hereafter acquired by Mortgagor in any and all goods, inventory, equipment,
as-extracted collateral, documents, money, instruments, intellectual property,
certificated securities, uncertificated securities, investment property, letters
of credit, rights to proceeds of written letters of credit and other
letter-of-credit rights, commercial tort claims, deposit accounts, payment
intangibles, general intangibles, contract rights, chattel paper (including,
without limitation electronic chattel paper and tangible chattel paper), rights
to payment evidenced by chattel paper, software, supporting obligations and
accounts, wherever located, and all rights and privileges with respect thereto
(all of the properties, rights and interests described in this paragraph,
sometimes collectively called the “Collateral”); and (g) all proceeds of the
Collateral, whether such proceeds or payments are goods, money, documents,
instruments, chattel paper, securities, accounts, payment intangibles, general
intangibles, fixtures, real/immovable property, personal/movable property or
other assets.
 
TO HAVE AND TO HOLD all and singular the Subject Interests unto the Trustee, and
Trustee’s successors and assigns, in trust, however, upon the terms, provisions,
and conditions set forth herein for the benefit and security of the Secured
Holders.
 
 
4

--------------------------------------------------------------------------------

 
 
ARTICLE II
 
SECURED INDEBTEDNESS
 
This conveyance is made, to secure and enforce the payment of the following
indebtedness, obligations, and liabilities:
 

 
(a)
Those certain senior secured promissory notes issued by Borrower pursuant to the
Purchase Agreement in the principal face amount of up to $1,500,000.00 executed
by Borrower and made payable to the Secured Holders together with all interest
accruing thereon and payable as therein provided, and containing the usual
provisions in notes of this character, and all renewals, rearrangements,
amendments, modifications and extensions thereof (whether one or more, the
“Notes” as defined in the Purchase Agreement, which Borrower has agreed to repay
to Secured Holders in the manner provided for in the Notes);

 

 
(b)
All Obligations of Borrower owed the Secured Holders defined in or arising
pursuant to the terms of the Transaction Documents (as defined in the Purchase
Agreement) dated as of even date herewith, and all modifications, amendments,
and restatements thereto;

 

 
(c)
Payment of any sums which may be advanced or paid by Collateral Agent under the
terms hereof on account of the failure of Borrower or Mortgagor to comply with
the covenants of each contained herein; and all other indebtedness of Borrower
arising under the Notes or other Transaction Documents;

 

 
(d)
All renewals, extensions, replacements and modifications of indebtedness
described, referred to or mentioned in paragraphs (a) through (c) above, and all
substitutions therefor, in whole or in part; and

 

 
(g)
The term “Secured Indebtedness” wherever used in this Mortgage shall refer to
all present and future debts, obligations and liabilities described or referred
to in this ARTICLE II or otherwise in this Mortgage.

 
ARTICLE III
REPRESENTATIONS, WARRANTIES
 
Mortgagor hereby represents and warrants to Trustee and Collateral Agent that
Mortgagor has good and defensible title to the Subject Interests and that the
Subject Interests are free of any and all claims, liens, charges, encumbrances,
mortgages, security interests, contracts, agreements, options, preferential
purchase rights or other restrictions or limitations of any nature or kind
except the Permitted Encumbrances, as defined below.
 
ARTICLE IV
COVENANTS
 
A.        Defend Title. Mortgagor covenants and agrees not create or suffer to
be created or permit to exist any lien, or security interest senior to, junior
to, or on a parity with, the lien and security interest of this Mortgage upon
the Subject Interests or any part thereof or upon the rents, issues, revenues,
profits and other income therefrom, except Permitted Encumbrances. “Permitted
Encumbrances” means: (i) liens for taxes not yet delinquent; (ii) the terms,
conditions, restrictions and limitations contained in the Leases, as defined in
Exhibit A, and any intervening assignments thereof through which Mortgagor
acquired its interest therein, including lessor’s royalties and similar burdens
on production that do not operate to reduce the Net Revenue Interest of
Mortgagor in the Subject Interests to less than that set forth in Exhibit A;
(iii) the terms, conditions, restrictions and limitations set forth in any
existing agreements affecting the Leases or the Lands; (iv) minor irregularities
in title which do not (a) materially interfere with the occupation, use and
enjoyment by Mortgagor of the Subject Interests in the normal course of business
as presently conducted, or (b) materially impair the value thereof for such
business; (v) all interests in the Subject Interests securing obligations owed
to, or claimed by, any party other than the Secured Holders whether such
interest is based on the common law, statute or contract, and whether such
interest includes liens or security interests arising by virtue of mortgage,
encumbrance, pledge, security agreement, conditional sale or trust receipt or
lease, consignment or bailment for security purposes, so long as each such
interest has been previously disclosed to the Secured Holders in writing; (vi)
liens of landlords, vendors, carriers, warehousemen, mechanics, laborers and
materialmen arising by law, and of operators arising by contract, in the
ordinary course of business for sums not yet due or being contested in good
faith by appropriate action promptly initiated and diligently conducted, if such
reserve as shall be required by generally accepted accounting principles shall
have been made therefor; and, (vii) the specific exceptions and encumbrances
affecting each the Subject Interests INSOFAR ONLY as said exceptions and
encumbrances are valid and subsisting and are enforceable against the particular
Lease which is made subject to said exception and encumbrance. Except for the
Permitted Encumbrances, should an adverse claim be made against or a cloud
develop upon the title to any part of the Subject Interests, Mortgagor agrees
that at Borrower’s expense it will immediately defend against such adverse claim
or take appropriate action to remove such cloud, and Mortgagor agrees that
Collateral Agent may take such other action as Collateral Agent reasonably deems
advisable to protect and preserve Secured Holders interests in the Subject
Interests, and in such event Borrower will indemnify Collateral Agent against
any and all costs, attorneys’ fees and other expenses which it may reasonably
incur in defending against any such adverse claim or taking action to remove any
such cloud.
 
 
5

--------------------------------------------------------------------------------

 
 
B.        Correct Defects. Upon request of Collateral Agent, Borrower or
Mortgagor, as the case may be, will promptly correct any defect which may be
discovered after the execution and delivery of this Mortgage, in the Notes or
other documents executed in connection herewith, in the execution or
acknowledgment hereof or thereof or in the description of the Subject Interests,
and will execute, acknowledge, and deliver such division orders, transfer orders
and other assurances and instruments as shall, in the opinion of Collateral
Agent, be necessary or proper to convey and assign to Collateral Agent all of
the Subject Interests herein conveyed or assigned, or intended to be so.
 
C.      Maintenance and Operation of Subject Interests.
 
(a)  
Borrower will, from time to time, pay or cause to be paid before they become
delinquent and payable all taxes, assessments and governmental charges lawfully
levied or assessed upon the Subject Interests or any part thereof, or upon or
arising from any of the rents, issues, revenues, profits and other income from
the Subject Interests, or incident to or in connection with the production of
Hydrocarbons or other minerals therefrom, or the operation and development
thereof; provided, that the foregoing covenant shall be suspended so long as the
amount, applicability or validity of any such charges is being diligently
contested in good faith by appropriate proceedings and if Mortgagor shall have
set up reserves therefor which are adequate under generally accepted accounting
principles.

 
 
6

--------------------------------------------------------------------------------

 
 
(b)  
Mortgagor will, at Borrower’s expense, do or cause to be done all things
reasonably necessary to preserve and keep in full repair, working order and
efficiency (subject to reasonable wear and tear) all of the Subject Interests,
including, without limitation, all equipment, machinery and other tangible or
movable personal property, and from time to time will make or cause to be made
all the needful and proper repairs, renewals and replacements so that at all
times the state and condition of the Subject Interests will be fully preserved
and maintained in accordance with the standards of a prudent operator.

 
(c)  
Borrower will promptly pay and discharge before delinquent, or cause to be
promptly paid or discharged before delinquent, all rentals, delay rentals,
royalties and indebtedness accruing under, and in all material respects perform
or cause to be performed each and every act, matter or thing required by, each
and all of the assignments, deeds, leases, sub-leases, contracts and agreements
described or referred to herein or affecting Mortgagor’s interests in the
Subject Interests, and will do or cause to be done all other things necessary to
keep unimpaired Mortgagor’s rights with respect thereto and prevent any
forfeiture thereof or default thereunder. Mortgagor will, at Borrower’s expense,
operate or cause to be operated the Subject Interests in a careful and efficient
manner in accordance with the practices of the industry and in compliance in all
material respects with all applicable contracts and agreements and in compliance
with all applicable proration and conservation laws of the jurisdiction in which
the Subject Interests is situated, and, in all material respects, all applicable
laws, rules and regulations of every other agency and authority from time to
time constituted to regulate the development and operation of the Subject
Interests and the production and sale of Hydrocarbons and Other Minerals
therefrom.

 
(d)  
If any tax is levied or assessed against the Secured Indebtedness or any part
thereof, or against this Mortgage, or against the Collateral Agent with respect
to said Secured Indebtedness or any part thereof or this Mortgage (excluding,
however, any income tax payable by Collateral Agent or Secured Holders),
Borrower shall promptly pay the same.

 
(e)  
Borrower shall do all things necessary to keep unimpaired Mortgagor’s rights and
remedies in or under the Subject Interests and shall not abandon, convey,
assign, lease or otherwise transfer any right, title or interest of Mortgagor
in, to, or under the Subject Interests, without the express prior written
consent of Collateral Agent.

 
 
7

--------------------------------------------------------------------------------

 
 
D.        Taxes/Insurance. Mortgagor will, at Borrower’s expense, carry with
standard insurance companies satisfactory to the Collateral Agent, insurance
with respect to the Subject Interests against such liabilities, casualties,
risks, and contingencies and in amounts as is customary in the industry; and
acceptable certificates evidencing the same thereof shall be delivered to
Collateral Agent annually after the execution of this Mortgage. Mortgagor will
at all times, at Borrower’s expense, maintain workers’ compensation insurance
with a responsible insurance company where required by, and in accordance with,
the laws of the state (i) in which the Subject Interests are located or (ii)
which requires workers’ compensation to be maintained on such employees. In the
event Borrower shall fail or neglect to pay any taxes, general or special, or
shall fail or neglect to relieve the Subject Interests from any lien which might
become superior or equal to the lien of this Mortgage, or fail to carry such
workers’ compensation or other insurance, Collateral Agent, at its option, may
pay such taxes, liens, charges or encumbrances, or any part thereof, or effect
such workmen’s compensation insurance, and Borrower will promptly reimburse
Collateral Agent, as the case may be, therefor; and any and all such sums so
paid hereunder shall be paid by Borrower upon demand at Collateral Agent’s
principal offices, and shall constitute a part of the Secured Indebtedness. The
policies of insurance required by this paragraph shall be endorsed to name
Collateral Agent as an additional insured party thereunder.
 
E.        Labor/Materials. Borrower agrees to promptly pay before delinquent, or
cause to be paid before delinquent, all bills for labor and materials incurred
in the operation of the Subject Interests, except any that is being contested in
good faith and as to which satisfactory accruals have been provided; will
promptly pay its share of all costs and expenses incurred under any joint
operating agreement affecting the Subject Interests or any portion thereof; will
furnish Collateral Agent, as and when requested, full information as to the
status of any joint account maintained with others under any such operating
agreement; will not take any action to incur any liability or lien thereunder;
and will not enter into any new operating agreement or amendment of existing
operating agreement affecting the Subject Interests without prior written
consent of the Collateral Agent.
 
F.         Legal Proceedings. Borrower will promptly notify Collateral Agent, in
writing, of the commencement of any legal proceedings affecting the Subject
Interests or any part thereof, and will take such action as may be necessary to
preserve Secured Holders’ rights affected thereby; and should Borrower fail or
refuse to take any such action, Collateral Agent may at its election take such
action on behalf and in the name of Mortgagor, at Borrower’s cost and expense.
 
G.         Waivers. Mortgagor hereby expressly waives any and all rights or
privileges of marshalling of assets, sale in inverse order of alienation,
notices, appraisements, redemption, and any prerequisite to the full extent
permitted by applicable law, in the event of foreclosure of the lien or liens
and/or security interests created herein. Collateral Agent at all times shall
have the right to release any part of the Subject Interests now or hereafter
subject to the lien or security interest of this Mortgage, any part of the
proceeds of production or other income herein or hereafter assigned or pledged,
or any other security it now has or may hereafter have securing the Secured
Indebtedness, without releasing any other part of the Subject Interests,
proceeds or income, and without affecting the liens or security interests hereof
as to the part or parts thereof not so released, or the right to receive future
proceeds and income.
 
 
8

--------------------------------------------------------------------------------

 
 
H.        Disposition. Without prior approval and written consent of Collateral
Agent, Mortgagor will not sell, assign, lease, transfer or otherwise dispose of
all or any portion of the Subject Interests except as provided in the Purchase
Agreement.
 
I.        Notice of Assignments. Upon request of Collateral Agent, Mortgagor
will execute and deliver written notices of assignments to any persons,
corporations or other entities owing or which may in the future owe to Mortgagor
monies or accounts arising in connection with any of the following matters:
(a) any oil, gas or mineral production from the Subject Interests; (b) any gas
contracts, processing contracts or other contracts relating to the Subject
Interests; or (c) the operation of or production from any part of the Subject
Interests. The notices of assignments shall advise the third parties that all of
the monies or accounts described above have been assigned to Collateral Agent,
and if required by Collateral Agent, shall also require and direct that future
payments thereof, including amounts then owing and unpaid, be paid directly to
Collateral Agent.
 
J.        Pooling. Except as required by law, rule or regulation, Mortgagor will
not, without the prior written consent of Collateral Agent, which consent shall
not be arbitrarily, unreasonably, or capriciously withheld, hereafter pool or
unitize the Subject Interests if to do so would result in the diminution of
Mortgagor’s net revenue interest in production from the pooled or unitized
lands. In such event, Mortgagor will furnish Collateral Agent a copy of the
pooling agreement, declaration of pooling, or other instrument creating the pool
or unit. The interest of Mortgagor hereafter included in any pool or unit
attributable to the Subject Interests or any part thereof shall become a part of
the Subject Interests and shall be subject to liens and security interests
hereof in the same manner and with the same effect as though the pool or unit
and the interest of Mortgagor therein were specifically described in Exhibit
A hereto. In the event any proceedings of any governmental body, which could
result in pooling or unitizing all or any part of the Subject Interests, are
commenced, Mortgagor shall give prompt written notice thereof to Collateral
Agent.
 
ARTICLE V
RIGHTS AFTER EVENT OF DEFAULT
 
A.        If an Event of Default shall occur and be continuing, Trustee is
authorized and empowered and it shall be Trustee’s special duty at the request
of Collateral Agent to sell the Subject Interests, or any part thereof, as an
entirety or in parcels, at such place or places and otherwise in the manner and
upon such notice as may be required by law or, in the absence of any such
requirement, as Trustee may deem appropriate. If Trustee shall have given notice
of sale hereunder, any successor or substitute Trustee thereafter appointed may
complete the sale and the conveyance of the property pursuant thereto as if such
notice had been given by the successor or substitute Trustee conducting the
sale. Cumulative of the foregoing and the other provisions paragraph as to any
portion of the Mortgaged Properties located in the State of Texas, such sales of
all or any part of such Mortgaged Properties shall be conducted at the
courthouse of any county (whether or not the counties in which such Mortgaged
Properties are located are contiguous) in the State of Texas in which any part
of such Mortgaged Properties are situated, at public venue to the highest bidder
for cash between the hours of ten o’clock a.m. and one o’clock p.m. on the first
Tuesday in any month or at such other place, time and date as provided by the
statutes of the State of Texas then in force governing sales of real estate
under powers conferred by deed of trust, after having given notice of such sale
in accordance with such statutes.
 
 
9

--------------------------------------------------------------------------------

 
 
B.        Notwithstanding any other provision of this Article V, if any of the
Secured Indebtedness shall become due and payable and shall not be promptly
paid, Trustee or Collateral Agent, as the case may be, shall have the right and
power to proceed by a suit or suits in equity or at law, whether for the
specific performance of any covenant or agreement herein contained or in aid of
the execution of any power herein granted, or for any foreclosure hereunder or
for the sale of the Subject Interests under the judgment or decree of any court
or courts of competent jurisdiction, or for the appointment of a receiver
pending any foreclosure hereunder or the sale of the Subject Interests under the
order of a court or courts of competent jurisdiction or under executory or other
legal process, or for the enforcement of any other appropriate legal or
equitable remedy. Any money advanced by Collateral Agent in connection with any
such receivership shall be a demand obligation (which obligation Borrower hereby
expressly promises to pay) owing by Borrower to Collateral Agent and shall bear
interest from the date of making such advance by Collateral Agent until paid at
the Default Rate.
 
C.        The Subject Interests may be sold in one or more parcels and in such
manner and order as Trustee, in his sole discretion, may elect, it being
expressly understood and agreed that the right of sale arising out of any Event
of Default shall not be exhausted by any one or more sales.
 
D.        Upon the happening of any of the Events of Default, Collateral Agent
shall be entitled to all of the rights, powers and remedies afforded a secured
party by the UCC with reference to the personal property, as-extracted
collateral and fixtures in which Collateral Agent has been granted a security
interest hereby, or Collateral Agent may proceed as to both the real and
personal property covered hereby.
 
E.         The Trustee may resign by an instrument in writing addressed to
Collateral Agent, or Trustee may be removed at any time with or without cause by
an instrument in writing executed by Collateral Agent.  In case of the death,
resignation, removal, or disqualification of Trustee, or if for any reason
Collateral Agent shall deem it desirable to appoint a substitute or successor
trustee to act instead of the herein named trustee or any substitute or
successor trustee, then Collateral Agent shall have the right and is hereby
authorized and empowered to appoint a successor trustee, or a substitute
trustee, without other formality than appointment and designation in writing
executed by Collateral Agent and the authority hereby conferred shall extend to
the appointment of other successor and substitute trustees successively until
the Secured Indebtedness has been paid in full, or until the Subject Interests
or any part thereof, is sold hereunder.  If Collateral Agent is a corporation or
association and such appointment is executed in its behalf by an officer of such
corporation or association, such appointment shall be conclusively presumed to
be executed with authority and shall be valid and sufficient without proof of
any action by the board of directors or any superior officer of the corporation
or association.  Collateral Agent may act through an agent or attorney-in-fact
in substituting trustees.  Upon the making of any such appointment and
designation, all of the estate and title of Trustee in the Subject Interests
shall vest in the named successor or substitute Trustee and such successor or
substitute shall thereupon succeed to, and shall hold, possess and execute, all
the rights, powers, privileges, immunities and duties herein conferred upon
Trustee; but nevertheless, upon the written request of Collateral Agent or of
the successor or substitute Trustee, the Trustee ceasing to act shall execute
and deliver an instrument transferring to such successor or substitute Trustee
all of the estate and title in the Subject Interests of the Trustee so ceasing
to act, together with all the rights, powers, privileges, immunities and duties
herein conferred upon the Trustee, and shall duly assign, transfer and deliver
any of the properties and moneys held by said Trustee hereunder to said
successor or substitute Trustee.  All references herein to Trustee shall be
deemed to refer to Trustee (including any successor or substitute appointed and
designated as herein provided) from time to time acting hereunder.
 
 
10

--------------------------------------------------------------------------------

 
 
F.        Every right, power and remedy herein given to Trustee and Collateral
Agent shall be cumulative and in addition to every other right, power and remedy
herein specifically given or now or hereafter existing in equity, at law or by
statute (including specifically those granted by the UCC in effect and
applicable to the Subject Interests or any portion thereof) each and every
right, power and remedy whether specifically herein given or otherwise existing
may be exercised from time to time and so often and in such order as may be
deemed expedient by Collateral Agent, and the exercise, or the beginning of the
exercise, of any such right, power or remedy shall not be deemed a waiver of the
right to exercise, at the same time or thereafter any other right, power or
remedy. No delay or omission by Trustee or Collateral Agent in the exercise of
any right, power or remedy shall impair any such right, power or remedy or
operate as a waiver thereof or of any other right, power or remedy then or
thereafter existing.
 
G.        Borrower shall not be relieved of its obligation to pay all or any
part of the Secured Indebtedness by reason of (a) the failure of Collateral
Agent to comply with any request of Borrower to foreclose the lien of this
Mortgage or to enforce any provision hereunder or under the Transaction
Documents; (b) the release, regardless of consideration, of the Subject
Interests or any portion thereof or interest therein or the addition of any
other property to the Subject Interests; or (c) by any other act or occurrence
save and except the complete payment of the Secured Indebtedness and the
complete fulfillment of all obligations hereunder or under the Transaction
Documents.
 
H.         Collateral Agent may release, regardless of consideration, any part
of the Subject Interests without, as to the remainder, in any way impairing,
affecting, subordinating or releasing the lien or security interest created in
or evidenced by this Mortgage or its stature as a first and prior lien and
security interest in and to the Subject Interests, and without in any way
releasing or diminishing the liability of any person or entity liable for the
repayment of the Secured Indebtedness. For payment of the Secured Indebtedness,
Collateral Agent may resort to any other security therefor held by Collateral
Agent in such order and manner as Collateral Agent may elect.
 
I.         To the fullest extent permitted by law, Borrower and Mortgagor hereby
irrevocably and unconditionally waives and releases (a) all benefits that might
accrue to them by virtue of any present or future moratorium law or other law
exempting the Subject Interests from attachment, levy or sale on execution or
providing for any appraisement, valuation, stay of execution, exemption from
civil process, redemption or extension of time for payment; (b) all notices of
any Event of Default or of Collateral Agent’s intention to accelerate maturity
of the Secured Indebtedness or of its election to exercise (or his actual
exercise of) any right, remedy or recourse provided for hereunder or under the
Transaction Documents; and (c) any right to a marshaling of assets or a sale in
inverse order of alienation. If any law referred to in this Mortgage and now in
force, (of which Borrower or Mortgagor or their successor or successors might
take advantage despite the provisions hereof), shall hereafter be repealed or
cease to be in force, such law shall thereafter be deemed not to constitute any
part of the contract herein contained or to preclude the operation or
application of the provisions hereof.
 
 
11

--------------------------------------------------------------------------------

 
 
J.        In case Collateral Agent, on behalf of Secured Holders, shall have
proceeded to invoke any right, remedy or recourse permitted hereunder or under
the Transaction Documents and shall thereafter elect to discontinue or abandon
same for any reason, Collateral Agent shall have the unqualified right so to do
and, in such an event, Borrower, Mortgagor and Collateral Agent shall be
restored to their former positions with respect to the Secured Indebtedness,
this Mortgage, the Transaction Documents, the Subject Interests and otherwise,
and the rights, remedies, recourses and powers of Collateral Agent shall
continue as if same had never been invoked.
 
K.        The proceeds of any sale of the Subject Interests or any part thereof
and all other monies received by Collateral Agent, on behalf of Secured Holders,
through any proceedings for the enforcement hereof or otherwise, whose
application has not elsewhere herein been specifically provided for, shall be
applied:
 
FIRST, to the payment of all expenses incurred by Collateral Agent incident to
the enforcement of this Mortgage, the Transaction Documents or any of the
Secured Indebtedness (including, without limiting the generality of the
foregoing, expenses of any entry or taking of possession, of any sale, of
advertisement thereof and of conveyances, and court costs, compensation of
agents and employees, and reasonable legal fees, and to the payment of all other
charges, expenses, liabilities and advances incurred or made by Collateral Agent
under this Mortgage or in executing any power hereunder;
 
SECOND, to payment of the Secured Indebtedness in such order and manner as
Collateral Agent may elect; and
 
THIRD, to Mortgagor or as otherwise required by any applicable law.
 
THE TRUSTEE SHALL NOT BE LIABLE FOR ANY ERROR OF JUDGMENT OR ACT DONE BY TRUSTEE
IN GOOD FAITH, OR BE OTHERWISE RESPONSIBLE OR ACCOUNTABLE UNDER ANY
CIRCUMSTANCES WHATSOEVER (INCLUDING, WITHOUT LIMITATION, THE TRUSTEE’S
NEGLIGENCE), EXCEPT FOR TRUSTEE’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT. The
Trustee shall have the right to rely on any instrument, document or signature
authorizing or supporting any action taken or proposed to be taken by the
Trustee hereunder, believed by the Trustee in good faith to be genuine. All
moneys received by Trustee shall, until used or applied as herein provided, be
held in trust for the purposes for which they were received, but need not be
segregated in any manner from any other moneys (except to the extent required by
law), and Trustee shall be under no liability for interest on any moneys
received by him hereunder. Borrower and Mortgagor hereby ratify and confirm any
and all acts which the herein named Trustee or its successor or successors,
substitute or substitutes, shall do lawfully by virtue hereof. Borrower will
reimburse Trustee for, and indemnify and save Trustee harmless against, any and
all liability and expenses (including attorney’s fees) which may be incurred by
Trustee in the performance of his duties.
 
 
12

--------------------------------------------------------------------------------

 
 
ARTICLE VI
 
ASSIGNMENT OF PRODUCTION AND REVENUES
(this “Assignment”)
 
Production
 
A.        Upon and during an Event of Default, Mortgagor does hereby transfer,
assign, deliver and convey unto Collateral Agent for the Secured Holders, its
successors and assigns, all of the oil, gas and other minerals produced, saved
or sold from the Subject Interests and attributable to the interest of Mortgagor
therein subsequent to 7:00 a.m., local time, on the 1st day of the month in
which an Event of Default occurs, together with the proceeds of any sale thereof
(“Hydrocarbon Proceeds”);  Mortgagor hereby directs any purchaser now or
hereafter taking any production from the Subject Interests, upon written notice
by Collateral Agent, to pay to Collateral Agent such Hydrocarbon Proceeds
derived from the sale thereof, and to continue to make payments directly to
Collateral Agent until notified in writing by Collateral Agent to discontinue
the same; and the purchaser of any such production shall have no duty or
obligation to inquire into the right of Collateral Agent to receive the same,
what application is made thereof, or as to any other matter; and the payment
made to Collateral Agent shall be binding and conclusive as between such
purchaser and Mortgagor. Mortgagor further agrees to perform all such acts, and
to execute all such further assignments, transfer and division orders, and other
instruments as may be required or desired by Collateral Agent or any other party
to have such Hydrocarbon Proceeds so paid to Collateral Agent.
 
Revenues
 
B.        In addition to the conveyance to Collateral Agent herein made, upon
and during an Event of Default, Mortgagor does hereby transfer, assign, deliver
and convey unto Collateral Agent, its successors and assigns, all the income,
revenues, rents, issues, profits and proceeds arising from the Subject Interests
and attributed to the interest of Mortgagor therein whether due, payable or
accruing (collectively, the “Revenues”) under any and all present and future
contracts or other agreements relating to the transmission of the Hydrocarbons
or the ownership of all or any portion of the Subject Interests. Mortgagor
hereby directs, upon written notice by Collateral Agent, any payor to pay to
Collateral Agent such Revenues derived from such contracts and agreements, and
to continue to make payments directly to Collateral Agent until notified in
writing by Collateral Agent to discontinue the same; and the payor shall have no
duty or obligation to inquire into the right of Collateral Agent to receive the
same, what application is made thereof, or as to any other matter; and the
payment made to Collateral Agent shall be binding and conclusive as between such
payor and Mortgagor. Mortgagor agrees to perform all such acts, and to execute
all such further assignments, transfers and other instruments as may be required
or desired by the Collateral Agent or any party in order to have said Revenues
so paid to the Collateral Agent.
 
 
13

--------------------------------------------------------------------------------

 
 
General
 
C.        Upon and during an Event of Default, the Collateral Agent is fully
authorized to (i) receive and receipt for said Revenues and Hydrocarbon
Proceeds; (ii) to endorse and cash any and all checks and drafts payable to the
order of Mortgagor or the Collateral Agent for the account of Mortgagor received
from or in connection with said Revenues and Hydrocarbon Proceeds and apply the
proceeds thereof to the payment of the Secured Indebtedness, when received,
regardless of the maturity of any of the Secured Indebtedness, or any
installment thereof, and (iii) execute any instrument in the name of Mortgagor
to facilitate any of the foregoing. Upon receipt of written instructions from
Mortgagor, Collateral Agent agrees to release to Mortgagor any Revenues and
Hydrocarbon Proceeds belonging to third parties; provided that the Collateral
Agent shall not be liable for any delay, neglect, or failure to effect
collection of any Revenues and Hydrocarbon Proceeds or to take any other action
in connection therewith or hereunder; but shall have the right, at its election,
in the name of Mortgagor or otherwise, to prosecute and defend any and all
actions or legal proceedings deemed advisable by the Collateral Agent in order
to collect such funds and to protect the interests of the Secured Holders and/or
Mortgagor, with all costs, expenses and attorney’s fees incurred in connection
therewith being paid by Borrower. Unless Collateral Agent has claimed or is
claiming, for its benefit Revenues and Hydrocarbon Proceeds belonging to third
parties and not attributable to the Subject Interests, Borrower hereby agrees to
indemnify the Collateral Agent against all claims, actions, liabilities,
judgments, costs, charges and attorneys’ fees made against or incurred by it,
based on the assertion that it received Revenues claimed by third persons either
before or after the payment in full of the Secured Indebtedness. Collateral
Agent shall have the right to defend against any such claims, actions and
judgments, employing its attorneys therefor, and if it is not furnished with
reasonable indemnity, it shall have the right to compromise and adjust any such
claims, actions and judgments. Borrower agrees to indemnify and pay to the
Collateral Agent any and all such claims, judgments, costs, charges and
attorney’s fees as may be paid in any judgment, release or discharge thereof or
as may be adjudged against the Collateral Agent.
 
D.        Should any purchaser or other party taking the production from the
Subject Interests or owing payment to Mortgagor fail to make prompt payment to
Collateral Agent in accordance with this Assignment, Collateral Agent shall, if
permitted by Law, have the right at Borrower’s expense to demand a change of
connection and to designate another purchaser or other party with whom a new
connection may be made, without any liability on the part of Collateral Agent in
making such selection, so long as ordinary care is used in the making thereof;
and failure of Mortgagor to consent to and promptly effect such change of
connection shall constitute an event of default hereunder, and the whole Secured
Indebtedness may be immediately declared due and payable, at the option of
Collateral Agent, and the Subject Interests shall become subject to the
foreclosure proceedings hereunder.
 
E.         Mortgagor authorizes and empowers Collateral Agent to receive, hold
and collect all sums of money paid to Collateral Agent in accordance with this
Assignment, and to apply the same as hereinafter provided, all without any
liability or responsibility on the part of Collateral Agent, save and except as
to good faith in so receiving and applying such sums. All payments provided for
in this Assignment shall be paid promptly to Collateral Agent, and any
provisions contained in the Notes or any part thereof to the contrary
notwithstanding, Collateral Agent may apply the same or so much thereof as it
elects to the payment of the Secured Indebtedness, application to be made in
such manner as it may elect, regardless of whether the application so made shall
exceed the payments of principal and interest then due as provided in the Notes.
After such application has been so made by Collateral Agent, the balance of any
such payment or payments remaining shall be paid to Mortgagor. Collateral Agent
agrees to give Mortgagor written notice simultaneously with its notice to the
purchaser that such payments are to be paid to Collateral Agent in accordance
with the terms of this Article.
 
 
14

--------------------------------------------------------------------------------

 
 
F.        It is understood and agreed that should such payments provided for by
this Assignment be less than the sum or sums then due on the Secured
Indebtedness, such sum or sums then due shall nevertheless be paid by Borrower
in accordance with the provisions of the Transaction Documents evidencing the
Secured Indebtedness, and neither this Assignment nor any provisions hereof
shall in any manner be construed to affect the terms and provisions of such
Transaction Documents. Likewise, neither this Assignment nor any provisions
hereof shall in any manner be construed to affect the liens, rights, title and
remedies herein granted securing the Secured Indebtedness or Borrower’s
liability therefor. The rights under this Assignment are cumulative of all other
rights, remedies, and powers granted under this Mortgage, and are cumulative of
any other security which Collateral Agent now holds or may hereafter hold to
secure the payment of the Secured Indebtedness.
 
G.        Should Mortgagor receive any of the proceeds, which under the terms
hereof should have been remitted to Collateral Agent, Borrower will immediately
remit same in full to Collateral Agent.
 
H.        Upon payment in full of all Secured Indebtedness, the remainder of
such proceeds held by Collateral Agent, if any, shall be paid over to Mortgagor
upon demand, and a release of the interest hereby assigned will be made by
Collateral Agent to Mortgagor at their request and their expense.
 
I.         Collateral Agent shall not be liable for any failure to collect, or
for any failure to exercise diligence in collecting, any funds assigned
hereunder. Collateral Agent shall be accountable only for funds actually
received.
 
J.         To the extent permissible under Applicable Law, Mortgagor hereby
acknowledges that this Assignment is intended to be presently, unconditionally,
and immediately effective. Furthermore and to the extent permitted by Applicable
Law, Mortgagor agrees that Collateral Agent is not required to assert any
affirmative act, including the institution of any legal proceedings, to enforce
this Assignment.
 
ARTICLE VII
ADDITIONAL REMEDIES
 
A.        If Borrower or Mortgagor shall fail to perform or keep any of the
covenants of whatsoever kind or nature contained in this instrument, Trustee,
Collateral Agent or any receiver appointed hereunder, may, but shall not be
obligated to, make advances to perform the same in Borrower’s or Mortgagor’s
behalf, and Borrower shall repay such sums upon demand plus interest at the rate
agreed upon in the Notes, from the date when same was so incurred or paid. No
such advance shall be deemed to constitute a waiver by Collateral Agent of any
Event of Default hereunder.
 
 
15

--------------------------------------------------------------------------------

 
 
B.         To the extent permitted by Applicable Law, in case any one or more of
the Events of Default shall occur, then in each and every such case Trustee (or
any person, firm or corporation designated by Trustee), whether or not the
Secured Indebtedness shall have been declared due and payable, in addition to
the other rights and remedies hereunder, may exercise the following additional
remedy, but shall not be obligated so to do: Trustee (or any person, firm or
corporation designated by Trustee) may enter into and upon and take possession
of all or any part of the Mortgaged Property and each and every part thereof and
may exclude Mortgagor, their agents and servants wholly therefrom and have,
hold, use, operate, manage and control the Mortgaged Property and each and every
part thereof and produce the oil, gas and other minerals therefrom and market
the same, all at the sole risk and expense of Borrower and at the expense of the
Mortgaged Property, applying the net proceeds so derived, first, to the cost of
maintenance and operation of such Mortgaged Property; second, to the payment of
all Secured Indebtedness secured hereby, principal and interest, application to
be made first to interest and then to principal; and the balance thereof, if
any, shall be paid to Mortgagor.
 
ARTICLE VIII
MISCELLANEOUS
 
A.        Any provision in any document that may be executed in connection
herewith to the contrary notwithstanding, the Collateral Agent shall in no event
be entitled to receive or collect, nor shall any amounts received hereunder be
credited so that the Collateral Agent shall be paid as interest, a sum greater
than that authorized by Law. If any possible construction of this Mortgage or
any instrument evidencing the Secured Indebtedness, or any or all other notes,
guaranties or papers relating to the Secured Indebtedness, seems to indicate any
possibility of a different power given to the Collateral Agent, or any authority
to ask for, demand, or receive any larger rate of interest, such as a mistake in
calculation or wording, this clause shall override and control, and proper
adjustments shall be made accordingly.
 
B.        This Mortgage, for convenience only, has been divided into Articles
and paragraphs, and it is understood that the rights, powers, privileges, duties
and other legal relations of the parties hereto shall be determined from this
Mortgage as an entirety and without regard to the aforesaid division into
Articles and paragraphs and without regard to headings prefixed to such
Articles.
 
C.        The terms used to designate any of the parties herein shall be deemed
to include the heirs, successors and assigns of such parties; the term
“successors” shall include the heirs, trustees and legal representatives; and
the term “Collateral Agent” shall also include any lawful owner, holder or
pledgee of any Secured Indebtedness. Whenever the context requires, reference
herein made to the single number shall be understood to include the plural and
the plural shall likewise be understood to include the singular. Words denoting
sex shall be construed to include the masculine, feminine, and neuter when such
construction is appropriate, and specific enumeration shall not exclude the
general, but shall be construed as cumulative.
 
 
16

--------------------------------------------------------------------------------

 
 
D.        Every right and remedy provided for herein shall be cumulative of each
and every other right or remedy of Collateral Agent, whether herein or otherwise
conferred, and may be enforced concurrently therewith, and the unenforceability
or invalidity of any one or more provisions, clauses, sentences or paragraphs of
this Mortgage shall not render any other provision, clause, sentence or
paragraph unenforceable or invalid. No security theretofore, herewith, or
subsequently taken by Collateral Agent shall in any manner impair or affect the
security given by this Mortgage or any security by endorsement or otherwise
presently or previously given, and all security shall be taken, considered and
held as cumulative. In addition to the rights and remedies expressly set forth
herein, Collateral Agent shall be entitled to all other rights and remedies at
law and in equity, which rights and remedies, together with rights and remedies
described above are cumulative.
 
E.        This Mortgage shall be binding upon the parties, their respective
successors and assigns, and shall inure to the benefit of the Collateral Agent,
and the covenants and agreements herein contained shall constitute covenants
running with the land.
 
F.        It is contemplated by the parties hereto that from time to time
additional interests and properties may or will be added to the interests and
properties on Exhibit A attached hereto by means of supplements or amendments
identifying this Mortgage and describing such interests and properties to be so
added and included, and upon the execution of any such supplements or
amendments, the lien, rights, titles and interests created herein shall
immediately attach to and be effective as of the date of such supplemental
indenture in respect to any such interests and properties so described, and the
same being included in the term “Subject Interests,” as used herein.
 
G.        This Mortgage shall be deemed, and may be enforced from time to time,
as a chattel mortgage, real estate mortgage, deed of trust, security agreement,
assignment, or contract, or as one or more thereof.
 
H.        [RESERVED]
 
I.         This Mortgage may be filed as provided in Article 9 of the Texas
Business and Commerce Code relating to the granting of security interests. In
this connection, this instrument will be presented to a filing officer under the
Uniform Commercial Code to be filed in the real estate records as a Financing
Statement covering minerals and fixtures, pursuant to Section 9.502(c) of the
Texas Business and Commerce Code.
 
J.         For purposes of filing this Mortgage as a financing statement, the
addresses for Mortgagor, as the Debtor, and Collateral Agent, as the secured
party, are as set forth hereinabove.
 
K.        For the convenience of the parties, this Mortgage may be executed in
multiple counterparts. For recording purposes, various counterparts have been
executed and there may be attached to each such counterpart an Exhibit
A containing only the description of the Subject Interests, or portions thereof,
which relates to the county or state in which the particular counterpart is to
be recorded. A complete, original counterpart of this Mortgage with a
complete Exhibit A may be obtained from the Collateral Agent. Each of the
counterparts hereof so executed shall for all purposes be deemed to be an
original, and all such counterparts shall together constitute but one and the
same Mortgage.
 
 
17

--------------------------------------------------------------------------------

 
 
L.        The failure or delay of Collateral Agent to file or give any notice as
to this Mortgage, or to exercise any right, remedy or option to declare the
maturity of the principal debt, or any other sums hereby secured, or the payment
by Collateral Agent of any taxes, liens, charges or assessments, shall not be
taken or deemed a waiver of any rights to exercise such right or option or to
declare any such maturity as to any past or subsequent violations of any of such
covenants or stipulations, and shall not waive or prejudice any right or lien
hereunder. Any election or failure by Collateral Agent to exercise any rights,
remedies or options hereunder shall not constitute a waiver or prejudice the
exercise of other rights or remedies existing hereunder. All rights, powers,
immunities, remedies and liens of Collateral Agent existing and to exist
hereunder or under any other instruments.
 
M.       In the event of a conflict between the terms and provisions of this
Mortgage and those of the Transaction Documents, or in the event that
obligations imposed upon the Borrower in the Mortgage and the Transaction
Documents in relation to non-monetary matters are inconsistent and require
differing levels of performance, the terms and provisions of the Transaction
Documents shall govern and control.
 
N.        This Mortgage is executed by Collateral Agent solely for the purpose
of acknowledging and accepting the benefits conferred on the Collateral Agent
and to evidence the agreements of Collateral Agent set forth herein.
 
O.        Borrower and Collateral Agent intend to contract in strict compliance
with applicable usury law from time to time in effect. In furtherance thereof,
the parties stipulate and agree that none of the terms and provisions contained
in this Mortgage shall ever be construed to create a contract to pay, for the
use, forbearance or detention of money, interest in excess of the maximum amount
of interest permitted to be charged by applicable Law from time to time in
effect. Neither Borrower nor any other party hereafter becoming liable for
payment of the Secured Indebtedness shall ever be liable for unearned interest
thereon or shall ever be required to pay interest thereon in excess of the
maximum amount that may be lawfully charged under applicable Law from time to
time in effect. Collateral Agent expressly disavows any intention to charge or
collect excessive unearned interest or finance charges in the event the maturity
of any Secured Indebtedness is accelerated. If (a) the maturity of any Secured
Indebtedness is accelerated for any reason, (b) any Secured Indebtedness is
prepaid and as a result any amounts held to constitute interest are determined
to be in excess of the legal maximum, or (c) Collateral Agent or any other
holder of any or all of the Secured Indebtedness shall otherwise collect moneys
which are determined to constitute interest which would otherwise increase the
interest on any or all of the Secured Indebtedness to an amount in excess of
that permitted to be charged by applicable Law then in effect, then all such
sums determined to constitute interest in excess of such legal limit shall,
without penalty, be promptly applied to reduce the then outstanding principal of
the related Secured Indebtedness or, at Borrower’s or such holder’s option,
promptly returned to Borrower or the other payor thereof upon such
determination. In determining whether or not the interest paid or payable under
any specific circumstance exceeds the maximum amount permitted under applicable
Law, Borrower or Collateral Agent (and any other payors thereof) shall to the
greatest extent permitted under applicable Law, (a) characterize any
non-principal payment as an expense, fee or premium rather than as interest, (b)
exclude voluntary prepayments and the effects thereof, and (c) amortize,
prorate, allocate and spread the total amount of interest throughout the entire
contemplated term of the instruments evidencing the Secured Indebtedness in
accordance with the amounts outstanding from time to time thereunder and the
maximum legal rate of interest from time to time in effect under applicable Law
in order to lawfully charge the maximum amount of interest permitted under
applicable Law.
 
 
18

--------------------------------------------------------------------------------

 
 
P.        THIS MORTGAGE SUPERSEDES ALL PRIOR AGREEMENTS BETWEEN THE PARTIES WITH
RESPECT TO ITS SUBJECT MATTER AND CONSTITUTES (ALONG WITH THE DOCUMENTS REFERRED
TO IN THIS MORTGAGE) A COMPLETE AND EXCLUSIVE STATEMENT OF THE TERMS OF THE
AGREEMENT BETWEEN THE PARTIES WITH RESPECT TO ITS SUBJECT MATTER. THIS AGREEMENT
MAY NOT BE AMENDED EXCEPT BY A WRITTEN AGREEMENT EXECUTED BY THE PARTY TO BE
CHARGED WITH THE AMENDMENT. THIS AGREEMENT WILL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF TEXAS THAT APPLY MANDATORILY,
REGARDLESS OF THE LAWS THAT MIGHT OTHERWISE GOVERN UNDER PRINCIPLES OF CONFLICT
OF LAWS THEREOF.
 
Q.        The liability of Mortgagor to pay the Notes is not limited to the
Mortgaged Property and all proceeds thereof, including, without limitation, the
Subject Interests, as defined herein – that is to say the Notes are full
recourse notes as to Mortgagor and Mortgagor’s legal representatives, successors
and assigns.  The Trustee, the Collateral Agent, and/or the Secured Holders may
seek any judgment for a deficiency against Mortgagor or Mortgagor’s legal
representatives, successors or assigns, in any action to enforce any right or
remedy under this Mortgage, or any Transaction Document.
 
R.        Mortgagor expects to benefit, directly or indirectly, from the
Purchase Agreement and the execution and delivery by Borrower of the Notes.
 
S.        Mortgagor is entering into this Mortgage with Collateral Agent for the
purpose, among other things, of securing and providing for the repayment of
certain amounts by Borrower to Secured Holders pursuant to the Notes.
 
T.        A condition precedent to entering into the Purchase Agreement by the
Secured Holders is the execution and delivery by Mortgagor of this Mortgage.
 
U.        Notwithstanding anything to the contrary contained herein, upon the
full payment of the Secured Indebtedness all of the Subject Interests shall
revert to Mortgagor and the entire estate, right, title and interest of Trustee
and Collateral Agent shall thereupon cease; and Trustee and Collateral Agent in
such case shall, upon the request of Mortgagor and at Mortgagor’s cost and
expense, deliver to Mortgagor, proper instruments acknowledging satisfaction of
this instrument, which shall be in form and substance satisfactory to Mortgagor.
 
 
19

--------------------------------------------------------------------------------

 
 
V.        All capitalized terms used but not defined within this instrument bear
the meanings set forth in the Purchase Agreement.
 
X.        Captions used herein are for identification purposes only and shall
have no effect upon the construction or interpretation of any part of this
document.
 
 
 
 
[Signatures on following page.]
 
 
 
 
 
20

--------------------------------------------------------------------------------

 
 
Dated as of December 29, 2014, but effective for all purposes as of the latest
date set forth in the acknowledgements of the parties hereto below.
 
BORROWER:
 
PEGASI ENERGY RESOURCES CORPORATION,
a Nevada corporation
 
 
            By:                                                                
Name: Jonathan Waldron
Title: Chief Financial Officer
 
 
COUNTY OF                                                 )
)  ss.:
STATE OF                                                    )
 
On this _______ day of __________ 2014, before me personally appeared Jonathan
Waldron, Chief Financial Officer of PEGASI ENERGY RESOURCES CORPORATION, a
Nevada corporation, known to me to be the person whose name is subscribed to the
foregoing instrument, and acknowledged to me that he executed the same for the
purposes and consideration therein expressed, as the act and deed of such
corporation and in the capacity therein stated.
 
 
_____________________________
Notary Public
    
 
 
21

--------------------------------------------------------------------------------

 
 
MORTGAGOR:
 
PEGASI ENERGY RESOURCES CORPORATION,
a Texas corporation
 
 
            By:                                                                
Name: Michael H. Neufeld
Title: President
 
 
COUNTY OF HARRIS                                )
)  ss.:
STATE OF TEXAS                                     )
 
On this _______ day of December 2014, before me personally appeared Michael H.
Neufeld, President of PEGASI ENERGY RESOURCES CORPORATION, a Texas corporation,
known to me to be the person whose name is subscribed to the foregoing
instrument, and acknowledged to me that he executed the same for the purposes
and consideration therein expressed, as the act and deed of such corporation and
in the capacity therein stated.
 
 
_____________________________
Notary Public
    
 
 
 
22

--------------------------------------------------------------------------------

 
 
COLLATERAL AGENT:
 
 
____________________________________
Pasquale DeAngelis, as Collateral Agent for
the Secured Holders
 
 
COUNTY OF                                                 )
)  ss.:
STATE OF NEW YORK                             )
 
On this _______ day of December 2014, before me personally appeared Pasquale
DeAngelis, as Collateral Agent for the Secured Holders, known to me to be the
person whose name is subscribed to the foregoing instrument, and acknowledged to
me that he executed the same for the purposes and consideration therein
expressed and in the capacity therein stated.
 
 
_____________________________
Notary Public
 
 
 
23

--------------------------------------------------------------------------------

 
 
EXHIBIT A
TO MORTGAGE
 
Definitions:
 
“Working Interest” means an interest owned in an oil, gas, and mineral lease
that determines the cost bearing percentage of the owner of such interest.
 
“Net Revenue Interest” means net revenue interest, or that portion of the
production attributable to the owner of a working interest after deduction for
all royalty burdens, overriding royalty burdens, or other burdens on production,
except severance, production, windfall profits and other similar taxes.
 
This Exhibit A sets forth the description of the property interests covered by
the Mortgage to which this Exhibit A is attached. All of the terms defined in
the Mortgage are used in this Exhibit A with the same meanings given therein.
This Exhibit A and the Mortgage cover and include the following:
 
Haggard A #1 Gas Unit and Haggard A #1 Well
 
(a)       Mortgagor’s interest in the oil, gas and mineral leases and Lands
included within the Haggard A #1 Gas Unit, as described in that certain
Designation Of Pooled Unit recorded in Volume 830, Page 160 of the Official
Public Records of Marion County, Texas (the “Haggard A #1 Unit”) and the Haggard
A #1 Well (API Number 42-315-30980), insofar and only insofar as such Leases and
Lands are included within the Haggard A #1 Unit as to those depths from the
surface of the earth to the stratigraphic equivalent of the base of the Travis
Peak Formation as found in the Haggard A #1 Well, as such may be enlarged by the
discharge of any payments out of production or by the removal of any charges or
encumbrances together with the Mortgagor’s interests in, to and under or derived
from any and all renewals and extensions of any of the Leases insofar and only
insofar as any such Leases include the Lands as to those depths from the surface
of the earth to the stratigraphic equivalent of the base of the Travis Peak
Formation as found in the Haggard A #1 Well; and
 
(b)       All right, title and interest of the Mortgagor in, to and under or
derived from all existing and future permits, licenses, easements and similar
rights and privileges that relate to or are appurtenant to any of the Leases
and/or Lands insofar and only insofar as such Leases and Lands are included
within the Haggard A #1 Unit as to those depths from the surface of the earth to
the stratigraphic equivalent of the base of the Travis Peak Formation as found
in the Haggard A #1 Well.
 
Notwithstanding the intention of this Agreement to cover all of the right, title
and interest of Mortgagor in and to the Leases and/or Lands insofar and only
insofar as such Leases and Lands are included within the Haggard A #1 Unit,
Mortgagor hereby specifically warrants and represents that the Working Interest
owned by Mortgagor in the Haggard A #1 Gas Unit and Haggard A #1 Well is not
greater than a 48% Working Interest and the Net Revenue Interest owned by
Mortgagor in the  Haggard A #1 Gas Unit and Haggard A #1 Well is not less than a
0.39224440 Net Revenue Interest.
 
 
A-I

--------------------------------------------------------------------------------

 
 
Haggard B #1 Gas Unit and Haggard B #1 Well
 
(a)       Mortgagor’s interest in the Oil, Gas and Mineral Leases and Lands
included within the Haggard B #1 Gas Unit, as described in that certain
Designation Of Pooled Unit recorded in Volume 830, Page 166 of the Official
Public Records of Marion County, Texas (the “Haggard B #1 Unit”) and the Haggard
B #1 Well (API Number 42-315-30979), insofar and only insofar as such Leases and
Lands are included within the Haggard B #1 Unit as to those depths from the
surface of the earth to the stratigraphic equivalent of the base of the Travis
Peak Formation as found in the Haggard B #1 Well, as such may be enlarged by the
discharge of any payments out of production or by the removal of any charges or
encumbrances together with the Mortgagor’s interests in, to and under or derived
from all renewals and extensions of any and all renewals and extensions of any
of the Leases insofar and only insofar as any such Leases include the Lands as
to those depths from the surface of the earth to the stratigraphic equivalent of
the base of the Travis Peak Formation as found in the Haggard B #1 Well; and
 
(b)       All right, title and interest of the Mortgagor in, to and under or
derived from all existing and future permits, licenses, easements and similar
rights and privileges that relate to or are appurtenant to any of the Leases
and/or Lands insofar and only insofar as such Leases and Lands are included
within the Haggard B #1 Unit as to those depths from the surface of the earth to
the stratigraphic equivalent of the base of the Travis Peak Formation as found
in the Haggard B #1 Well.
 
Notwithstanding the intention of this Agreement to cover all of the right, title
and interest of Mortgagor in and to the Leases and/or Lands insofar and only
insofar as such Leases and Lands are included within the Haggard B #1 Unit,
Mortgagor hereby specifically warrants and represents that the Working Interest
owned by Mortgagor in the Haggard B #1 Gas Unit and Haggard B #1 Well is not
greater than a 47% Working Interest and the Net Revenue Interest owned by
Mortgagor in the Haggard B #1 Gas Unit and Haggard B #1 Well is not less than a
0.41649416 Net Revenue Interest.
 
 
 
A-II

--------------------------------------------------------------------------------

 